This opinion will be unpublished and
                            may not be cited except as provided by
                            Minn. Stat. § 480A.08, subd. 3 (2012).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A14-0064

                         In the Matter of the Welfare of the Child of:
                                 S. A. W. and C. K., Parents

                                      Filed July 7, 2014
                                          Affirmed
                                       Worke, Judge

                                Douglas County District Court
                                  File No. 21-JV-13-1656

Christopher D. Karpan, Alexandria, Minnesota (for appellant S.A.W.)

Douglas R. Hegg, Alexandria, Minnesota (for respondent C.K.)

Chad Larson, Douglas County Attorney, Daniel C. Lee, Assistant County Attorney,
Alexandria, Minnesota (for respondent Douglas County Social Services)

         Considered and decided by Stauber, Presiding Judge; Worke, Judge; and Larkin,

Judge.

                           UNPUBLISHED OPINION

WORKE, Judge

         Appellant-mother challenges the district court’s adjudication of her child as a child

in need of protection or services (CHIPS), arguing that the record lacks clear and

convincing evidence to support the district court’s findings and adjudication. We affirm.
                                          FACTS

          In 2012, appellant S.A.W. was living in Pope County with her boyfriend C.K.

S.A.W. and C.K. are the parents of A.S.K., DOB November 9, 2012.1 In 2012, S.A.W.

received mental-health services from Charlene Lundebrek, a mental-health case manager.

In August 2013, when the family moved to Douglas County, S.A.W. reported to

Lundebrek that she was going to discontinue services because she was doing well.

          On October 7, 2013, S.A.W. contacted Lundebrek to report that she was not doing

well. Lundebrek visited S.A.W. on October 9. S.A.W. appeared anxious and upset and

told Lundebrek that she felt that way because she sensed a feeling of isolation after

moving. S.A.W. was not sleeping or eating and was frustrated with A.S.K. S.A.W.

reported that she was concerned that she might harm A.S.K. Specifically, S.A.W. was

having thoughts of dropping A.S.K. from the balcony and wondering what she would

look like lying on the ground, and of putting A.S.K. in small spaces, like the refrigerator

and washing machine. S.A.W. reported that she put A.S.K. in the washing machine to

show her that it was not a place for her to go into, and that C.K. put A.S.K. in the oven as

a joke.

          Coreen Schoep, a social worker and mental-health therapist, was contacted to

conduct an emergency assessment. Schoep interviewed S.A.W. on October 11, 2013.

S.A.W. reported that she was having “racing thoughts,” had trouble breathing, was too

anxious to eat, had trouble sleeping, and was often agitated, stressed, and overwhelmed.

1
  S.A.W. is the sole legal and sole physical custodian of A.S.K. C.K. did not participate
in this appeal.


                                             2
S.A.W. reported that she had been having intrusive thoughts of what A.S.K. would look

like if she “would throw her over a balcony” or put her in the washing machine.

       On October 18, 2013, respondent Douglas County Social Services (DCSS) filed a

CHIPS petition alleging that A.S.K. was without proper parental care because of the

emotional, mental, or physical disability, or state of immaturity of S.A.W., and was in a

dangerous environment.

       The district court held a hearing in December 2013. S.A.W. gave the following

testimony. She has accessed mental-health services for much of her life. Her new

apartment has a balcony, which she never experienced before, and she would envision

what A.S.K. would look like if she fell. These thoughts bothered her. She began

worrying when A.S.K. started crawling that she would fit into small spaces. A.S.K.

crawled into a dryer and S.A.W. put her all the way in to show her that it was a place she

should not go. S.A.W. was joking when she and C.K. held A.S.K. close to the oven and

told her that she was so adorable they could eat her up, and when she opened the

refrigerator and told A.S.K. that she was “storing a delicious baby for later.”

       On December 24, 2013, the district court issued an order finding that DCSS

proved with clear and convincing evidence that S.A.W. has a mental-health condition that

requires treatment in order for her to properly cope with the realities of raising A.S.K.

The district court also found that DCSS proved with clear and convincing evidence that

S.A.W. exhibits a state of emotional immaturity through the “jokes” of placing A.S.K.

near or in an oven and a refrigerator. The court concluded that DCSS proved with clear

and convincing evidence the statutory grounds contained in Minn. Stat. § 260C.007,


                                             3
subd. 6(8) (2012), but dismissed the allegation that A.S.K. is a CHIPS because she is in a

dangerous environment. This appeal followed.

                                         DECISION

       Minn. Stat. § 260C.007, subd. 6 (2012), requires proof that one of the enumerated

child-protection grounds exists and that the child needs protection or services as a result.

In re Welfare of Child of S.S.W., 767 N.W.2d 723, 728 (Minn. App. 2009). “We are . . .

bound by a very deferential standard of review [of factual findings on appeal from a

district court’s CHIPS determination].” Id. at 734. Findings in a CHIPS proceeding will

not be reversed unless clearly erroneous or unsupported by substantial evidence. In re

Welfare of B.A.B., 572 N.W.2d 776, 778 (Minn. App. 1998). “[A] district court’s

individual fact-findings will not be set aside unless the review of the entire record leaves

the court with the definite and firm conviction that a mistake has been made.” Id.

(quotation omitted). We defer to the district court’s determination of witness credibility.

In re Welfare of L.A.F., 554 N.W.2d 393, 396 (Minn. 1996).

       The district court concluded that DCSS proved with clear and convincing evidence

the statutory grounds contained in Minn. Stat. § 260C.007, subd. 6(8). Under this statute,

a child is in need of protection or services if the child “is without proper parental care

because of the emotional, mental, or physical disability, or state of immaturity of the

child’s parent.” Minn. Stat. § 260C.007, subd. 6(8). S.A.W. argues that the district

court’s findings are not supported by clear and convincing evidence.

       S.A.W. relies on caselaw that states that “mental illness, in and of itself, does not

permit termination of parental rights.” See In re Welfare of Children of T.R., 750 N.W.2d


                                             4
656, 661 (Minn. 2008) (quotation omitted). S.A.W.’s reliance is misplaced because T.R.

was a termination-of-parental-rights case and addressed a mental-illness concern in

considering whether a parent was palpably unfit to be a party to the parent-child

relationship under Minn. Stat. § 260C.301, subd. 1(b)(4). Id. Additionally, here, the

district court did not base its determination on S.A.W.’s mental-health condition alone.

The district court found that “[t]he totality of the . . . circumstances” showed that A.S.K.

was without proper parental care because (1) S.A.W.’s mental-health condition was

untreated, (2) S.A.W. demonstrated her emotional immaturity through “jokes” of placing

A.S.K. in inappropriate places, and (3) S.A.W. chose to forgo therapeutic medication

because of fear for A.S.K.’s safety, but self-medicated with controlled substances, again

demonstrating emotional immaturity.      The district court did not rely solely on S.A.W.’s

mental health, but on the fact that S.A.W. only sporadically sought mental-health

treatment that was needed in order for her to properly cope with the realities of raising

her daughter in concluding that A.S.K. was without proper parental care.

       S.A.W. argues that “it is not [her] parenting or raising of the child that is the

problem, it is her disclosure.” But her disclosure relates to her parenting. And although

she claims that she was misunderstood, the district court considered this claim.          A

mental-health therapist who assessed S.A.W. after A.S.K. was removed from the home

testified that S.A.W. reported feeling worried about holding A.S.K. on the balcony

because she fussed and threw herself backward and S.A.W. was concerned that she

would fall. The district court stated that there is a distinction between thoughts of

“throwing” A.S.K. over the balcony and A.S.K. squirming out of S.A.W.’s arms and


                                             5
falling, and concluded that S.A.W. “had significant incentive to reframe her disclosures”

when she later claimed that she worried that A.S.K. would fall out of her arms. The

district court determined that S.A.W.’s initial report was truthful.      See L.A.F., 554

N.W.2d at 396 (stating that we defer to a district court’s credibility determinations). But

the district court also found that S.A.W.’s claims that she was “joking” when she placed

A.S.K. near or in an oven and a refrigerator were an indication of emotional immaturity.

      The record supports the district court’s findings, which support the district court’s

determination that A.S.K. is in need of protection or services because she is without

proper parental care because of the emotional, mental, or physical disability, or state of

immaturity of S.A.W.

      Affirmed.




                                            6